Exhibit 10.4


AMENDED AND RESTATED SERVICES AGREEMENT

        THIS AMENDED AND RESTATED SERVICES AGREEMENT (this “Agreement”),
originally effective as of November 7, 2002, by and between The News Corporation
Limited (ACN 007 910 330), an Australia corporation (“TNCL”), and Gemstar-TV
Guide International, Inc., a Delaware corporation (the “Company”), is hereby
amended and restated as of January 1, 2004 (the “Restatement Date”).

        WHEREAS, the Board of Directors of the Company determined to restructure
the senior management of the Company; and

        WHEREAS, TNCL agreed to make available (or cause to be made available)
to the Company certain services and facilities on the terms and conditions set
forth herein; and

        WHEREAS, as of the Restatement Date, the parties have mutually agreed
that this Agreement shall have a term that shall expire no later than the date
that is five years after the Restatement Date;

        NOW, THEREFORE, in consideration of the premises and the mutual
covenants and agreements contained herein, the parties hereto do hereby agree as
follows:

        SECTION 1.    SERVICES

        1.1       Services to be Made Available to the Company.

                                1.1.1    Services of Individuals.

                     (a)     Effective as of the date hereof and continuing
until termination or expiration of this Agreement pursuant to Section 2 of this
Agreement, TNCL shall make available (or cause to be made available) the
services of such employees of TNCL or its subsidiaries as the parties hereto may
agree from time to time (each, an “Individual” and collectively, the
“Individuals”) on a non-exclusive basis (the period from the date of an
Individual’s appointment by the Company until the termination of TNCL’s
obligation to make available such Individual’s services to the Company pursuant
to Section 2.1 of this Agreement being hereafter referred to as the “Service
Period” for such Individual). During the applicable Service Period, the
Individuals shall serve in such capacities, and shall devote such percentage or
hours of their business time to providing services to the Company and its
subsidiaries, as the parties hereto may agree from time to time (any such
Individual whom the parties hereto agree is to devote substantially all of his
or her business time during such Individual’s Service Period to be referred to
hereunder as a “Full-Time Individual”). Such Individuals shall report to such
persons as the parties hereto may agree.

                     (b)     The Company acknowledges that the Individuals may
be officers of TNCL and/or certain of its subsidiaries, and that, during the
applicable Service Period, such persons may continue to provide services to such
other entities, and may have fiduciary and other obligations to such other
entities. Nothing herein shall be deemed to affect in any respect the



--------------------------------------------------------------------------------



fiduciary obligations of such Individuals to TNCL and its subsidiaries and
affiliates. Notwithstanding the foregoing, TNCL acknowledges that the
Individuals may also have fiduciary obligations to the Company.

                     (c)     The Company and TNCL acknowledge that, from time to
time during the applicable Service Period, each of the Individuals (i) may, by
reason of his or her positions, become subject to conflicts or potential
conflicts of interest between TNCL or its subsidiaries or affiliates and the
Company, or (ii) may become aware of corporate opportunities which may be of
interest to TNCL or its subsidiaries and affiliates and the Company. The Company
and TNCL hereby acknowledge that except, in the case of the Individuals, where
the failure to have such rights would be in contravention of applicable laws,
rules and regulations, each of them shall have no right at any time against any
Individual or against TNCL or any of its subsidiaries or affiliates (or against
the Company or any of its subsidiaries or affiliates, as the case may be)
arising out of or resulting from, such conflicts of interest or failure to
disclose or to properly respond to such corporate opportunities.

                               1.1.2    Other Services.

                                           Effective as of the date hereof and
continuing until termination or expiration of this Agreement pursuant to Section
2 of this Agreement, TNCL shall make available (or cause to be made available)
certain other services (“Other Services”) as the Company and TNCL shall mutually
agree from time to time, which may include, without limitation, the following:

        •     Bulk Paper Procurement Services

        •     Travel Services

        •     Information Technology Services

        •     Legal Services

        •     Other General and Administrative Services

        •     Participation in Other Group Purchasing Programs

               1.2    Consideration for Services.  As consideration for (i) the
services to be provided by Individuals to the Company pursuant to Section 1.1.1
of this Agreement and (ii) Other Services, the Company shall pay TNCL (or an
affiliate of TNCL designated by TNCL) an amount equal to the sum of (w) the
total compensation (including, without limitation, salary, bonus, FICA, and tax
gross-up payments) (“Compensation”) paid or payable to any Full-Time Individual
by TNCL during such Individual’s Service Period, and benefits (including,
without limitation, health, deferred compensation and life insurance)
(“Benefits”) paid or payable pursuant to any pension or welfare benefit plan (or
the actuarial equivalent thereof based upon assumptions used in the relevant
actuarial report in the case of a defined benefit plan) to any Full-Time
Individual by TNCL during such Individual’s Service Period, (x) such share, as
the parties hereto may agree from time to time, of Compensation and Benefits
paid to any other Individuals by TNCL during



- 2 -

--------------------------------------------------------------------------------



the Service Period of such Individuals, (y) the amount of any reasonable
out-of-pocket expenses of any of the Individuals reimbursed by TNCL or any of
its affiliates, and (z) the Company’s allocable share of the costs of TNCL of
providing Other Services. TNCL shall provide a monthly statement to the Company
which shall set forth the amounts due to TNCL under this Section 1.2.

           SECTION 2.    TERMINATION

           2.1     Termination With Respect to Individuals.   With respect to
services of Individuals pursuant to Section 1.1.1 of this Agreement, TNCL may
terminate its provision of services of an Individual to the Company by at least
sixty (60) days’ prior written notice to the Company, and the Company may
terminate this Agreement as to any Individual by at least sixty (60) days’ prior
written notice to TNCL.

           2.2     Termination With Respect to Other Services.   With respect to
Other Services, TNCL may terminate its provision of any Other Services to the
Company by at least sixty (60) days’ prior written notice to the Company, and
the Company may terminate this Agreement as to Other Services by at least sixty
(60) days’ prior written notice to TNCL.

           2.3     Term.   Without limiting the generality of the foregoing
Sections 2.1 or 2.2, and without limiting the ability of the TNCL and the
Company to terminate this Agreement by mutual agreement in writing at any time,
this Agreement shall expire at the close of business on December 31, 2008.

           SECTION 3.    FACILITIES

          TNCL shall cause its affiliate News America Incorporated to provide to
the Company and its subsidiaries use of certain office facilities described in,
and pursuant to the terms set forth in, Schedule A hereto, which is incorporated
herein. In consideration thereof, the Company shall pay its allocable share of
the costs of TNCL and its affiliates of providing such facilities and related
services, as further described in Schedule A hereto.

           SECTION 4.    MISCELLANEOUS

           4.1     Entire Agreement.   This Agreement contains, and is intended
as, a complete statement of all of the terms of the arrangements between the
parties hereto with respect to the matters provided for herein, and supersedes
any previous agreements and understandings between the parties hereto with
respect to those matters.

           4.2    Governing Law).  This Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of New York.

           4.3    Notices.   All notices and other communications under this
Agreement shall be in writing and shall be delivered personally, telecopied (if
receipt of which is confirmed by the person to whom sent), sent by nationally
recognized overnight delivery service or mailed by registered or certified mail
(if return receipt is requested) to the parties hereto at the following
addresses or to such other person or address for a party as shall be specified
by such party by like notice (notice shall be deemed given upon receipt, if
delivered personally; when delivered to the



- 3 -

--------------------------------------------------------------------------------



delivery service, if by overnight delivery service; when sent, if by telecopy;
or on the third business day following mailing, if mailed, except that notice of
a change of address shall not be deemed given until actually received):

             If to TNCL, to:

                 The News Corporation Limited
                 c/o News America Incorporated
                 1211 Avenue of the Americas
                 New York, New York 10036
                 Attention:      Arthur M. Siskind
                                         Senior Executive Vice President and
                                         Group General Counsel of
                                         The News Corporation Limited

             If to the Company, to:

                 Gemstar-TV Guide International, Inc.
                 6922 Hollywood Blvd., 12th Floor
                 Los Angeles, California 90028
                 Attention:      Stephen H. Kay
                                         Executive Vice President and General
Counsel

           4.4    Separability.   If at any time any of the covenants or the
provisions contained herein shall be deemed invalid or unenforceable by the laws
of the jurisdiction wherein it is to be enforced, such covenants or provisions
shall be considered divisible as to such portion and such covenants or
provisions shall become and be immediately amended and reformed to include only
such covenants or provisions as are enforceable by the court or other body
having jurisdiction over this Agreement. The parties hereto agree that such
covenants or provisions, as so amended and reformed, shall be valid and binding
as though the invalid or unenforceable portion had not been included herein.

           4.5     Amendment; Waiver.   No provision of this Agreement may be
amended or modified except by an instrument or instruments in writing signed by
the parties hereto. No waiver of any provision hereof shall be construed as a
waiver of any other provision. Any waiver must be in writing.

           4.6     Assignment and Binding Effect.  Neither party may assign any
of its rights or delegate any of its duties under this Agreement without the
prior written consent of the other party. All of the terms and provisions of
this Agreement shall be binding on, and shall inure to the benefit of, the
respective successors and permitted assigns of the parties hereto.

           4.7     No Benefit to Others.   The representations, warranties,
covenants and agreements contained in this Agreement are for the sole benefit of
the parties hereto and their respective successors and permitted assigns and
they shall not be construed as conferring and are not intended to confer any
rights on any other persons.



- 4 -

--------------------------------------------------------------------------------



           4.8    Counterparts.   This Agreement may be executed in
counterparts, each of which shall be deemed an original, and each party may
become a party hereto by executing a counterpart hereof. This Agreement and any
counterpart so executed shall be deemed to be one and the same instrument.



- 5 -

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the undersigned have executed this Amended and
Restated Services Agreement effective as of the Effective Date.

THE NEWS CORPORATION LIMITED


By:   /s/ Arthur M. Siskind
        Name:   Arthur M. Siskind
        Title: Director


GEMSTAR-TV GUIDE
INTERNATIONAL, INC.


By:   /s/ Stephen H. Kay
        Name:   Stephen H. Kay
        Title: EVP & General Counsel



        AGREED AND ACCEPTED:


        NEWS AMERICA INCORPORATED

        By: /s/ Laura O’Leary 
        Name: Laura O’Leary
        Title: Secretary



- 6 -

--------------------------------------------------------------------------------




SCHEDULE A

        This is Schedule A of the Amended and Restated Services Agreement (the
“Agreement”, of which this Schedule A is a part), originally effective as of
November 7, 2002 and amended and restated as of January 1, 2004, between The
News Corporation Limited (ACN 007 910 330), an Australia corporation (“TNCL”),
and Gemstar-TV Guide International, Inc., a Delaware corporation (the
“Company”).

Until the Facilities Termination Date (as defined below), TNCL shall cause News
America Incorporated (“NAI”) to make available to the Company (including the
Company’s subsidiaries) such office facilities and related services, systems and
equipment at the New York City offices of NAI as shall be agreed from time to
time by TNCL, the Company and NAI. In consideration thereof, the Company shall
pay NAI (or such other affiliate of NAI designated by TNCL) for the Company’s
allocable portion of any and all expenses related to such office facilities,
services, systems and equipment, including rent, commercial rent occupancy
taxes, escalations for real estate taxes and operating costs, maintenance and
repair, cleaning, steam, condensed water, common area usage, supplies,
utilities, depreciation and amortization expenses related to leasehold
improvements and other depreciable and amortizable items covered by the
Agreement (whether made or placed into service prior to or after the effective
date of the Agreement). As used herein, the “Facilities Termination Date” shall
be the earliest of (x) the date that is 120 days after delivery of written
notice of termination from TNCL and NAI to the Company, or from the Company to
TNCL and NAI, (y) the date that TNCL ceases to directly or indirectly control
25% of the outstanding voting stock of either NAI or the Company (or their
successors or permitted assigns), or (z) December 31, 2008.


ADDENDUM


TERM SHEET — COMPENSATION OF ANTHEA DISNEY

Parties:   Gemstar-TV Guide International, Inc. and News Corporation



Services of Individual:   News Corporation will make available to Gemstar the
services of Anthea Disney, to serve as the executive Chairman of the Board of
Gemstar, pursuant to the Amended and Restated Services Agreement, as amended and
restated as of January 1, 2004, between News Corporation and Gemstar (the
“Services Agreement”). Ms. Disney’s work for Gemstar will consist of performing
services typical of an executive Chairman and in particular, she will focus on
overseeing TV Guide Magazine. It is anticipated that Ms. Disney will devote
approximately 40% to 50% of her time providing such services to Gemstar, while
continuing to provide services to News Corporation.




- 7 -

--------------------------------------------------------------------------------



Proposed Allocation:   Notwithstanding anything in the Services Agreement to the
contrary, Gemstar will pay News Corporation an aggregate amount of $400,000 for
the services of Ms. Disney, subject to review as of June 30, 2005. Additionally,
Gemstar will reimburse News Corporation or Ms. Disney, as applicable, for all of
Ms. Disney's out-of-pocket expenses incurred in accordance with Gemstar's
reimbursement policies. However, there will be no allocation to Gemstar of any
benefits or other compensation payable by News Corporation to Ms. Disney.



Amendments:   Any changes to the provisions of this Term Sheet will be subject
to the prior approval of the Gemstar Audit Committee.





--------------------------------------------------------------------------------

